Case 6:20-cv-00027-NKM-RSB Document 40 Filed 04/13/21 Page 1 of 1 Pageid#: 371



                                                                                               4/13/2021
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 KIMBERLY HARTMAN,                             )
                                               )
                Plaintiff,                     )
 v.                                            )              Case No. 6:20-cv-00027-NKM
                                               )
 CENTRA HEALTH, INC., et al.,                  )
                                               )
                Defendants.                    )

                                              ORDER

        Centra Health, Inc., by counsel, made an oral motion to compel Plaintiff to return a

 laptop and iPad which is the property of Centra. Because the Parties agree that the materials are

 owned by Centra and should not be accessed by Plaintiff or her counsel, Plaintiff through her

 counsel shall return the laptop and iPad to counsel for Centra within 14 days of the date of this

 order. At no time shall Plaintiff or her counsel attempt to access the laptop or the iPad, or attempt

 to retrieve any information imaged or copied from such devices without leave of Court.

        It is SO ORDERED.

                                               Enter: April 13, 2021
                                               /s/ Robert S. Ballou
                                               Robert S. Ballou
                                               United States Magistrate Judge
